Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 

Claims 1-3 and 13-15 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2008/0178196 A1 to Heidoff et al. that is assigned to GOOGLE™ and in view of United States Patent Application Pub. No.: US 2019/0050790A1 to Ferguson that was filed in 2017. 
    PNG
    media_image1.png
    850
    680
    media_image1.png
    Greyscale

“…1. A method comprising:
determining a travel state of a subject vehicle based on vehicle data;  (see paragraph 138-140 and FIG. 13-14 where the fleet manager can track the av to dispatch the av)
selecting one or more desired topics from a set of subscriptions based on the travel state,”  (see paragraph 108-114;  FIG. 13, block 1302-1310 where a subscription information from a user is input into the user interface and a time interval for delivery to the user and then the subscription is stored and a handling for the item based on the input itinerary is provided and the vehicle is provided based on the autonomous vehicle handling and where the fleet manager can dispatch the av from a current location to meet the user and then become reassigned; see FIG. 
    PNG
    media_image2.png
    835
    932
    media_image2.png
    Greyscale

Heidoff discloses “…wherein the set of subscriptions comprise one or more topics stored in a database, and (see block 30-36 where the personal interest profiles for a user and keywords are shared and shared content is monitored and a user notification is provided indicating a subscription based on personal interest)

    PNG
    media_image3.png
    603
    758
    media_image3.png
    Greyscale
the one or more desired topics are selected from among the one or more topics; and  (see paragraph 18 and where in Fig. 1,  a notification is provided based on the personal interest profile in block 15-24 and keywords are monitored in block 28, important events, personal interest, or shared content sources to monitor from the shared content sources to generate a message 14) 
subscribing to the one or more desired topics provided by a remote server.  (see paragraph 24-28) (see paragraph 18 and where in Fig. 1,  a 
	It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of Ferguson with the disclosure of Heidoff since Ferguson teaches that an automatic subscription can be provided by a fleet management module that can determine where the robot is and assign the robot to automatically fill the subscription that is automatically requested by the individual customer 202. See FIG. 13-14 where the subscription information can be provided to the fleet manager and the robot can fulfill the subscription each day at the provided time until it is cancelled in an automatic manner. This can provide goods or services to the customer using an autonomous vehicle in a completely automatic manner at repeated intervals. See blocks 1302-1410 and the abstract and paragraph 107-120 and 130-138 of Ferguson.

In regard to claim 2 and claim 14, Heidoff is silent but Ferguson teaches “2. The method of claim 1, wherein:
the vehicle data is provided by a component within the subject vehicle; and
determining the travel state of the subject vehicle based on the vehicle data(see paragraph 108-114;  FIG. 13, block 1302-1310 where a subscription information from a user is input into the user interface and a time interval for delivery to the user and then the subscription is stored and a handling for the item based on the input itinerary is provided and the vehicle is provided based on the autonomous vehicle handling; see paragraph 100-105)
further comprises determining at least one of a metric based on the vehicle data and a
status of the component based on the vehicle data.  (see FIG. 12 where the fleet provides a sensor system 170 to monitor the vehicles) 

    PNG
    media_image4.png
    939
    849
    media_image4.png
    Greyscale

	It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of Ferguson with the disclosure of Heidoff since Ferguson teaches that an automatic subscription can be provided by a fleet management module that can 

In regard to claim 3 and claim 15, Heidoff discloses “….3. The method of claim 2, wherein selecting the one or more desired topics from the set of subscriptions ….further comprises identifying the one or more desired topics based on the metric” (see paragraph 24-28) (see paragraph 18 and where in Fig. 1,  a notification is provided based on the personal interest profile in block 15-24 and keywords are monitored in block 28, important events, personal interest, or shared content sources to monitor from the shared content sources to generate a message 14 and a notification based on personal profiles 24 and application notifications in block 18) 
    PNG
    media_image5.png
    907
    847
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    936
    822
    media_image6.png
    Greyscale

Heidoff is silent but Ferguson teaches “…based on the travel state”. (see FIG. 14 where the user can input in a subscription interface a subscription and where in FIG. 12 in block 1300-1308 the items can be delivered by the 
	It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of Ferguson with the disclosure of Heidoff since Ferguson teaches that an automatic subscription can be provided by a fleet management module that can determine where the robot is and assign the robot to automatically fill the subscription that is automatically requested by the individual customer 202. See FIG. 13-14 where the subscription information can be provided to the fleet manager and the robot can fulfill the subscription each day at the provided time until it is cancelled in an automatic manner. This can provide goods or services to the customer using an autonomous vehicle in a completely automatic manner at repeated intervals. See blocks 1302-1410 and the abstract and paragraph 107-120 and 130-138 of Ferguson.

Claims 4 and 16 are  rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2008/0178196 A1 to Heidoff et al. that is assigned to GOOGLE™ and in view of United States Patent Application Pub. No.: US 2019/0050790A1 to Ferguson that was filed in 2017 and in view of United States Patent Application Pub. No.: US 2018/0077648 A1 to Nguyen filed in 2016.

 “…4. The method of claim 2, wherein determining the metric based on the vehicle
data provided by the component further comprises determining whether the vehicle data indicates at least one of a travel direction of the subject vehicle and the subject vehicle is in a parked state.  (see paragraph 147 and FIG. 6 where the safety alerts are subscribed and  
    PNG
    media_image7.png
    943
    760
    media_image7.png
    Greyscale



Claims 5 and 17 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2008/0178196 A1 to Heidoff et al. that is assigned to GOOGLE™ and in view of United States Patent Application Pub. No.: US 2019/0050790A1 to Ferguson that was filed in 2017 and in view of United States Patent Application Pub. No.: US 2019/0260204 A1 to Koval filed in 2018.


…5. The method of claim 2, wherein determining the status of the component further comprises determining whether a fault is associated with the component, (see paragraph 50) wherein
the one or more desired topics selected from the set of subscriptions are associated with the fault. (See paragraph 181)”. 
	It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of KOVAL with the disclosure of Heidoff since KOVAL teaches that an automatic subscription can be terminated based on a disabling device when there is a fault with a meter device.  This can ensure payment can be provided successfully.  See paragraph 180-185 of Koval.

Claims 6-7 and 18-19 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2008/0178196 A1 to Heidoff et al. that is assigned to GOOGLE™ and in view of United States Patent Application Pub. No.: US 2019/0050790A1 to Ferguson that was filed in 2017 and in view of United States Patent Application Pub. No.: US20190049958A1 to Liu filed in 2017.


 “…6. The method of claim 2, wherein determining the status of the component further comprises determining whether information generated by a sensor of the subject vehicle, as the component, indicates that the sensor is properly functioning”. (See paragraph 29-30, 46, 70-71). 
	It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of LIU with the disclosure of Heidoff since LIU teaches that an automatic diagnostic can be provided for all sensors on the vehicle to ensure that all of the sensors are operating or alternatively are in failure.  The embodiments can perform real time extensive diagnostic of sensors based on sensor overlapping and ISO 26262 guideline for Automotive Safety Integrity Level (ASIL) clarification to detect sensor failure and performance limitation. Further, embodiments can analyze the output from verified sensors to monitor outputs from the computer vision/DNN system. This can ensure a correct data integrity and safety in the autonomous vehicle can be provided successfully.  See paragraph 29-35 of Liu.


 “…7. The method of claim 6, wherein when the sensor of the subject vehicle, as
the component, indicates that the sensor is not properly functioning”. (See paragraph 29-30, 46, 70-71). 
…selecting the one or
more desired topics from the set of subscriptions further comprises identifying the one or more desired topics associated with the sensor”.(see navigation system 302 and where a communication system provides a navigation source 356A as a subscription; see paragraph 61, 111)”. 	It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of LIU with the disclosure of Heidoff since LIU teaches that an automatic diagnostic can be provided for all sensors on the vehicle to ensure that all of the sensors are operating or alternatively are in failure.  The embodiments can perform real time extensive diagnostic of sensors based on sensor overlapping and ISO 26262 guideline for Automotive Safety Integrity Level (ASIL) clarification to detect sensor failure and performance limitation. Further, embodiments can analyze the output from verified sensors to monitor outputs from the computer vision/DNN system. This can 


    PNG
    media_image8.png
    948
    807
    media_image8.png
    Greyscale

Claim 8 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2008/0178196 A1 to Heidoff et al. that is assigned to GOOGLE™ and in view of United States Patent Application Pub. No.: US 2019/0050790A1 to Ferguson that was filed in 2017.

Heidoff is silent but Ferguson teaches “8. The method of claim 1, wherein subscribing to the one or more desired topics further comprises:
modifying a subscription request message to include data indicative of the one or more desired topics; and
transmitting the subscription request message to the remote server.
Unit”. (see blocks 1032-1310 and FIG. 12-14 where the subscription can be made for repeating every Monday starting and stopping on a date via a click 1410);
	It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of Ferguson with the disclosure of Heidoff since Ferguson teaches that an automatic subscription can be provided by a fleet management module that can determine where the robot is and assign the robot to automatically fill the subscription that is automatically requested by the individual customer 202. See FIG. 13-14 where the subscription information can be provided to the 

Claim 9 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2008/0178196 A1 to Heidoff et al. that is assigned to GOOGLE™ and in view of United States Patent Application Pub. No.: US 2019/0050790A1 to Ferguson that was filed in 2017 and in view of German Patent Pub. No.: DE102011118149A1 to Bonne. 

Heidoff is silent but Bonne teaches “…9. The method of claim 1, wherein the vehicle data is provided by a roadside unit. (See paragraph 13)”. 
	It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of BONNE with the disclosure of Heidoff since BONNE teaches that a sensor on a vehicle can provide data classifying traffic or an accident or alternatively this can come from a vehicle to infrastructure device (sensors from other vehicles or a road side unit) to provide data about an accident and to trigger a protection device.  See paragraph 1-13 and 34 and claims 1-14 of Bonne.


    PNG
    media_image3.png
    603
    758
    media_image3.png
    Greyscale

Claims 10 and 20 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2008/0178196 A1 to Heidoff et al. that is assigned to GOOGLE™ and in view of United States Patent Application Pub. No.: US 2019/0050790A1 to Ferguson that was filed in 2017.
In regard claim 10 and claim 20, Heidoff discloses “…10. The method of claim 1, wherein selecting the one or more desired topics from the set of subscriptions based on the travel state further comprises:
comparing the one or more desired topics to one or more currently
subscribed topics of the subject vehicle, wherein the one or more currently subscribed (see block 30-36 where the personal interest profiles for a user and keywords are shared and shared content is monitored and a user notification is provided indicating a subscription based on personal interest)
topics are stored in the database and are among the one or more topics; and
modifying the one or more currently subscribed topics of the subject vehicle (see paragraph 18 and where in Fig. 1,  a notification is provided based on the personal interest profile in block 15-24 and keywords are monitored in block 28, important events, personal interest, or shared content sources to monitor from the shared content sources to generate a message 14)
to match the one or more desired topics in response to the comparing indicating that the
one or more currently subscribed topics do not match the one or more desired topics. (see paragraph 24-28) (see paragraph 18 and where in Fig. 1,  a notification is provided based on the personal interest profile in block 15-24 and keywords are monitored in block 28, important events, personal interest, or shared content sources to monitor from the shared 
	It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of Ferguson with the disclosure of Heidoff since Ferguson teaches that an automatic subscription can be provided by a fleet management module that can determine where the robot is and assign the robot to automatically fill the subscription that is automatically requested by the individual customer 202. See FIG. 13-14 where the subscription information can be provided to the fleet manager and the robot can fulfill the subscription each day at the provided time until it is cancelled in an automatic manner. This can provide goods or services to the customer using an autonomous vehicle in a completely automatic manner at repeated intervals. See blocks 1302-1410 and the abstract and paragraph 107-120 and 130-138 of Ferguson.

Claim 11 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2008/0178196 A1 to Heidoff et al. that is assigned to GOOGLE™ and in view of United States Patent Application Pub. No.: US 2019/0050790A1 to Ferguson that was filed in 2017 and in view of United States Patent Application Pub. No.: US 2017/0098197 A1 to Yu et al. 

    PNG
    media_image9.png
    629
    757
    media_image9.png
    Greyscale

Heidoff is silent but Yu teaches “…11. The method of claim 1 further comprising transmitting a topic suggestion message that identifies the one or more desired topics to a remote vehicle communicatively coupled to the subject vehicle”. (see paragraph 330-334 and FIG. 14 where the vehicle computer is connected to the internet 101 and decision making server 1406 and to external computing system 1407 for travel and  
    PNG
    media_image10.png
    473
    686
    media_image10.png
    Greyscale

	It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of YU with the disclosure of Heidoff since YU teaches that a vehicle control module can subscribe automatically to receive 1. Traffic alerts, 2. Weather alerts, 3. Travel information and 4. Precise map information. The subscription can provide information and hints to the autonomous vehicle. For example, heavy ice may be on a road ahead.  The av can then exit and take another road and avoid the ice and instead opt for a road with better traction.  The subscription associated with a vehicle can provide data classifying items 1-


    PNG
    media_image11.png
    684
    832
    media_image11.png
    Greyscale


…12. The method of claim 1, wherein the one or more desired topics represent at least one of traffic information and point-of-interest information. ”. (see FIG. 15 and paragraph 330-334 and FIG. 14 where the vehicle computer is connected to the internet 101 and decision making server 1406 and to external computing system 1407 for travel and tourism and traffic server)
	It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of YU with the disclosure of Heidoff since YU teaches that a vehicle control module can subscribe automatically to receive 1. Traffic alerts, 2. Weather alerts, 3. Travel information and 4. Precise map information. The subscription can provide information and hints to the autonomous vehicle. For example, heavy ice may be on a road ahead.  The av can then exit and take another road and avoid the ice and instead opt for a road with better traction.  The subscription associated with a vehicle can provide data classifying items 1-4.  The potential location of interest to the user may also be determined by current traffic, road, or weather conditions, or combinations thereof. For example, if the weather and roads are very snowy and icy, then it may be unlikely the user wishes to travel by car.  This provides increased safety. See paragraph 330-350 and claims 1-14 of YU.

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 and 13 are rejected under 35 U.S.C. sec. 102(a)(2) over United States Patent Application Pub. No.: US 2017/0098197 A1 to Yu et al. 

    PNG
    media_image9.png
    629
    757
    media_image9.png
    Greyscale

In regard to claim 1, and 13, Yu discloses “…1. A method comprising: determining a travel state of a subject vehicle based on vehicle data; (see vehicle computer 1401 and vehicle control module 1405 and a synchronization occurs for road conditions) selecting one or more desired topics from a set of subscriptions based on the travel state, (see FIG. 14 where the server can provide topics of 1. Traffic, 2. Weather, 3. Travel and tourism and 4 maps and points of interest) wherein the set of subscriptions comprise one or more topics stored in a database, (see FIG. 14-15 where the server can provide topics of 1. Traffic, 2. Weather, 3. Travel and tourism and 4 maps and points of interest) 
    PNG
    media_image12.png
    647
    760
    media_image12.png
    Greyscale
and the one or more desired topics are selected from among the one or more topics; and subscribing to the one or more desired topics provided by a remote server. ”. (see paragraph 330-339 and FIG. 14 where the vehicle computer is connected to the internet 101 and decision making server 1406 and to external computing system 1407 for travel and tourism) (see FIG. 14 where the server can provide topics of 1. Traffic, 2. Weather, 3. Travel and tourism and 4 maps and points of interest and FIG. 16 where the georeferenced area provided the automatic action from the monitored data)


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668